UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4246


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAQUON MARQUEZ CARLOS DUNN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00406-WO-1)


Submitted: January 25, 2021                                       Decided: February 3, 2021


Before RICHARDSON and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin D. Porter, MORROW PORTER VERMITSKY & TAYLOR PLLC, Winston-
Salem, North Carolina, for Appellant. Matthew G.T. Martin, United States Attorney,
JoAnna G. McFadden, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Saquon Marquez Carlos Dunn appeals his below-Guidelines range sentence after

pleading guilty to possession of a firearm by a felon in violation of 18 U.S.C. § 922(g)(1).

On appeal, he contends that the district court erred in finding his actions were not justified

and applying a four-level enhancement for possessing a firearm in connection with another

felony offense under U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)(B). We affirm.

       “We review the reasonableness of a sentence under a deferential abuse-of-discretion

standard, ‘first ensur[ing] that the district court committed no significant procedural error,

such as failing to calculate (or improperly calculating) the Guidelines range.’” United

States v. Cox, 744 F.3d 305, 308 (4th Cir. 2014) (quoting Gall v. United States, 552 U.S.

38, 51 (2007)). In assessing whether the district court properly calculated the Guidelines

range, we review the court’s factual findings for clear error and its legal conclusions de

novo. Id. “‘Where a Guidelines application involves a mixed question of law and fact, the

applicable standard turns on the nature of the circumstances at issue.’” United States v.

Dodd, 770 F.3d 306, 309 (4th Cir. 2014) (citation omitted).

       “If the application turns on a question of fact, the clear error standard applies; if it

turns on a legal interpretation, de novo review is appropriate.” Id. (citation omitted). We

“will vacate a sentence as procedurally unreasonable if a district court makes clearly

erroneous factual findings in the course of calculating a defendant’s advisory sentencing

range.” United States v. Bolden, 964 F.3d 283, 286 (4th Cir. 2020) (citation omitted).

       Under the Sentencing Guidelines, a four-level enhancement applies if a defendant

“used or possessed any firearm or ammunition in connection with another felony offense;

                                              2
or possessed or transferred any firearm or ammunition with knowledge, intent, or reason

to believe that it would be used or possessed in connection with another felony offense.”

USSG § 2K2.1(b)(6)(B). “The Guidelines instruct, in Application Note 14(a), that a

firearm is possessed ‘in connection with’ another felony offense for purposes of the four-

level enhancement when that firearm ‘facilitated[] or had the potential of facilitating’

another felony.” Bolden, 964 F.3d at 287 (quoting USSG § 2K2.1 cmt. n.14(A)).

       “Another felony offense” is “any federal, state, or local offense, other than the . . .

firearms possession . . . offense, punishable by imprisonment for a term exceeding one

year, regardless of whether a criminal charge was brought, or a conviction obtained.”

USSG § 2K2.1 cmt. n.14(C). In deciding whether to apply the enhancement, “the court

must consider the relationship between the instant offense and the other offense, consistent

with relevant conduct principles.” USSG § 2K2.1 cmt. n.14(E). “The government bears

the burden of proving the facts supporting the enhancement by a preponderance of the

evidence.” United States v. Andrews, 808 F.3d 964, 968 (4th Cir. 2015) (citation omitted).

       Here, Dunn objected to the recommendation of the probation officer that his offense

level should be enhanced for using or possessing any firearm in connection with another

felony offense, i.e., assault with a deadly weapon with intent to kill and discharge a firearm

within an enclosure in violation of state law. He argued “that he only returned fire in self-

defense after first being fired upon,” and he “had the right to return fire in self-defense.”

The district court found that Dunn committed the state offense of discharging a firearm

within an enclosure, and the evidence did not support a justification defense under state or

federal law. On appeal, he contends the court’s finding that his actions were not justified

                                              3
was not supported by the facts. We have reviewed the record and conclude the court did

not clearly err in finding his actions were not justified and in applying the enhancement.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             4